Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  155775                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155775
                                                                    COA: 336849
                                                                    Kent CC: 16-002253-FC
  GABINO XILOJ-PEREZ,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 24, 2017 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Kent Circuit Court to determine
  whether the defendant provided a completed Notice of Right to Appellate Review and
  Request for Appointment of Attorney form to a deputy to return to the court pursuant to
  MCR 6.425(F)(3). If the defendant did so, the trial court shall appoint appellate counsel
  to represent the defendant. See Halbert v Michigan, 545 U.S. 605; 125 S. Ct. 2582; 162 L
  Ed 2d 552 (2005). Substitute appellate counsel, once appointed, may file an application
  for leave to appeal in the Court of Appeals for consideration under the standard for direct
  appeals, and/or any appropriate postconviction motions in the circuit court, within six
  months of the date of the circuit court’s order appointing counsel. If the court finds that
  the defendant did not make a timely effort to request appellate counsel, it shall exercise
  its discretion in deciding whether to appoint appellate counsel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2017
           p1213
                                                                               Clerk